                                      Exhibit A


                                     Term Sheet




Case: 19-30088   Doc# 3147-1   Filed: 07/23/19    Entered: 07/23/19 10:56:24   Page 1
                                       of 22
                                              PG&E CORP., ET AL.
                                       RESTRUCTURING TERM SHEET
                                                   July 23, 2019

This term sheet (the “Term Sheet”) is proposed by the Ad Hoc Group of Subrogation Claim Holders (the “Ad
Hoc Subrogation Group”) and sets forth the principal terms of a comprehensive restructuring (the
“Restructuring”) of the existing debt and other obligations of the Debtors (as defined below) each of which
commenced cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of California (the
“Bankruptcy Court”), on January 29, 2019 (the “Petition Date”). The Restructuring contemplated herein shall be
implemented pursuant to a proposed joint chapter 11 plan of reorganization (the “Plan”).
THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAW. THIS TERM SHEET DOES NOT
ADDRESS ALL TERMS THAT WOULD BE REQUIRED IN CONNECTION WITH ANY POTENTIAL
TRANSACTION REFERENCED HEREIN, AND THE ENTRY INTO OR THE CREATION OF ANY
BINDING AGREEMENT IS SUBJECT TO THE EXECUTION OF DEFINITIVE DOCUMENTATION IN
FORM AND SUBSTANCE CONSISTENT WITH THIS TERM SHEET AND OTHERWISE ACCEPTABLE
TO THE AD HOC SUBROGATION GROUP.
                                                 Plan Overview

          Term                                                      Description

Debtors                      PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
                             “Utility,” and collectively with PG&E Corp., the “Debtors”). Following the
                             occurrence of the effective date of the Plan (“Effective Date”), PG&E Corp. and the
                             Utility will be referred to herein as “Reorganized PG&E Corp.” and the “Reorganized
                             Utility,” respectively, and collectively as the “Reorganized Debtors.”

Transaction Overview         As set forth in greater detail herein, the Plan shall provide for
                                 •    A resolution of all allowed claims (as such term is defined in section 101(5)
                                      of the Bankruptcy Code) related to or in any way arising from the wildfires
                                      that occurred in Northern California prior to the Petition Date (each a
                                      “Wildfire Claim”) through (a) honoring municipalities’ settlements with the
                                      Debtors; (b) a settlement of all subrogation Wildfire Claims in exchange for
                                      a distribution of $15.8 billion of consideration split between 90% in new
                                      mandatory convertible preferred equity (the “Mandatory Convertible
                                      Preferred”) and 10% in cash; and (c) the funding and creation of the
                                      Settlement Trust (defined below) for Individual Wildfire Claimants (defined
                                      below) with up to $[⚫] billion1 for the purposes of paying Wildfire Claims

1
          This Term Sheet contemplates that each individual fire victim will have the opportunity to realize a full
          recovery on his or her provable and compensable claim up to the Trust Funding Amount (defined below)
          (including, for the avoidance of doubt, reimbursement of any deductibles paid prior to receipt of insurance
          policy proceeds). The Ad Hoc Subrogation Group intends to continue to work with the representatives of
          the Tort Claimants Committee and expects to file an amended Term Sheet that, in the judgment of the Ad
          Hoc Subrogation Group, provides for sufficient funding for a Settlement Trust in order to achieve this goal.



Case: 19-30088           Doc# 3147-1          Filed: 07/23/19          Entered: 07/23/19 10:56:24            Page 2
                                                      of 22
                                    asserted by Individual Wildfire Claimants (defined below), each on the
                                    terms provided below;
                               •    The issuance of $14.2 billion Mandatory Convertible Preferred by
                                    Reorganized PG&E Corp. as the primary source of distributions on
                                    Subrogation Claims;2
                               •    The refinancing of short-term funded debt, reinstatement of long-term
                                    funded debt and the issuance of incremental debt capital at levels that
                                    maintain an investment grade rating;
                               •    The exclusive opportunity for holders of PG&E Corp. Common Interests to
                                    participate in the recapitalization of the Debtors via a $[⚫] billion new
                                    money investment in exchange for new common equity of Reorganized
                                    PG&E Corp. (the “New Common Equity”);
                               •    The Debtors cash on hand at emergence, proceeds of the new money
                                    investments and the issuance of the Mandatory Convertible Preferred shall
                                    be used to (a) pay in full in cash all DIP Financing Facility Claims (as
                                    defined below), (b) pay in full in cash all funded debt that is not reinstated
                                    on the Effective Date, (c) pay in full in cash all allowed administrative and
                                    priority claims, (d) fund the creation of the Settlement Trust for Individual
                                    Wildfire Claimants, and (e) fund the Debtors’ contribution of $5.0 billion to
                                    a long-term California statewide wildfire fund created for purposes of paying
                                    claims arising from future utility-related wildfires in California (the
                                    “California Wildfire Insurance Fund”); and
                               •    Payment of all trade claims in the ordinary course of business and
                                    assumption and/or continuation of pension-related obligations.

                Treatment of Claims and Interests Under the Chapter 11 Plan

                                           Unclassified Claims

        Claim                                                    Treatment

DIP Financing Facility     Each holder of a claim under the Senior Secured Superpriority Debtor-in-Possession
Claims                     Credit, Guaranty and Security Agreement, dated as of February 1, 2019 (the “DIP
                           Financing Facility,” and the claims arising thereunder, the “DIP Financing Facility
                           Claims”) shall receive, in full and final satisfaction, compromise, settlement, release,
                           and discharge of such DIP Financing Facility Claim, payment in full in cash on the
                           Effective Date.

Administrative Expense     Each holder of an allowed administrative expense claim against the Debtors under
Claims                     section 507(a)(2) of the Bankruptcy Code (other than DIP Financing Facility Claims)
                           (the “Administrative Expense Claims”) shall receive, in full and final satisfaction,
                           compromise, settlement, release, and discharge of such allowed Administrative
                           Expense Claim, cash equal to the allowed amount of such Administrative Expense
                           Claim on the later of (i) the Effective Date or as soon thereafter as is reasonably
                           practicable, and (ii) the date such Administrative Expense Claim becomes an allowed



        While the Ad Hoc Subrogation Group continues to negotiate with the Tort Claimants Committee, the Plan
        described herein is expected to provide recoveries up to a higher level than the plan proposed by the Ad
        Hoc Bondholder Group.
2
        The issuance of Mandatory Convertible Preferred may be increased if the Settlement Trust is funded (at
        least in part) with Mandatory Convertible Preferred.


                                                      2
Case: 19-30088           Doc# 3147-1        Filed: 07/23/19        Entered: 07/23/19 10:56:24               Page 3
                                                    of 22
                          Administrative Expense Claim or as soon thereafter as is reasonably practicable.

Priority Tax Claims       Each holder of an allowed claim of a governmental unit (as defined in section
                          101(27) of the Bankruptcy Code) of the type specified in section 507(a)(8) of the
                          Bankruptcy Code against any Debtor (the “Priority Tax Claims”) shall receive, in full
                          and final satisfaction, compromise, settlement, release, and discharge of such allowed
                          Priority Tax Claim, (a) cash equal to the amount of such allowed Priority Tax Claim
                          on the later of (i) the Effective Date or as soon thereafter as is reasonably practicable
                          and (ii) the date such Priority Tax Claim becomes an allowed Priority Tax Claim or
                          as soon thereafter as is reasonably practicable, or (b) such other treatment consistent
                          with the provisions of section l 129(a)(9) of the Bankruptcy Code.

                        Wildfire Claims Against PG&E Corp. and Utility3

        Claim                        Classification/Treatment/Voting                   Estimated       Estimated
                                                                                       Recovery            %
                                                                                                       Recovery
                                                                                                        of Total
                                                                                                        Claims

Class 1A: Subrogation     Classification: Holders of Wildfire Claims that arise           $15.8           ~70%
Claims                    from subrogation (whether such subrogation is                  billion4
                          contractual, equitable or statutory), assignment
                          (whether such assignment is contractual, equitable or
                          statutory), or otherwise in connection with payments
                          made or to be made by the applicable insurer to insured
                          tort victims, and whether arising as a matter of state or
                          federal law, including, without limitation, Section 509
                          of the Bankruptcy Code (including attorneys’ fees and
                          interest, collectively the “Subrogation Claims”).
                          Treatment: On the Effective Date, each holder of an
                          allowed Subrogation Claim (a “Subrogation Claim
                          Holder”) shall receive, in full and final satisfaction,
                          compromise, settlement, release, and discharge of such
                          allowed Subrogation Claim, the holder’s share of $1.6
                          billion cash, and $14.2 billion Mandatory Convertible
                          Preferred, provided that any such recoveries on account
                          of amounts reserved by such Subrogation Claim Holder
                          representing amounts to be paid to underlying insureds
                          may be held in trust for the benefit of such Subrogation
                          Claim Holder (on terms acceptable to the Ad Hoc

3
        If required, the Plan will provide for separate classes of Wildfire Claims against each entity.
4
        The aggregate recovery on account of Subrogation Claims is a settlement and compromise solely for
        purposes of the Plan described herein. If the allowed amount of all Subrogation Claims were litigated,
        holders of Subrogation Claims could and would assert claims in a substantially higher amount than the
        compromise amount proposed in this Term Sheet. Approximately $18.5 billion of payments and policy
        reserves have been reported to the California Department of Insurance, which amount does not include
        estimated but not yet reserved future payments, estimated or accrued interest and attorneys’ fees, all of
        which are recoverable under applicable law, and would raise the total amount of Subrogation Claims to
        over $20 billion. Upon confirmation of the Plan, the compromised aggregate allowed claim will be binding
        on each individual class member and a binding allocation of the recovery among class members will be set
        forth in the Plan or a supplement thereto.


                                                     3
Case: 19-30088          Doc# 3147-1        Filed: 07/23/19         Entered: 07/23/19 10:56:24               Page 4
                                                   of 22
                          Subrogation Group) until such insurance policy
                          payments are made, at which point such recoveries
                          shall be released.
                          Voting: Impaired - entitled to vote.

Class 2A: Municipal       Classification: Wildfire Claims held by a Municipality      $1.0 billion   [TBD]%
Claims                    (as defined in section 101(40) of the Bankruptcy Code)
                          (“Municipal Claims”).
                          Treatment: On the Effective Date, holders of allowed
                          Municipal Claims will receive, in full and final
                          satisfaction, compromise, settlement, release, and
                          discharge of such allowed Municipal Claims, $1.0
                          billion in cash to be allocated in accordance with the
                          existing Plan Support Agreements between the Debtors
                          and certain municipalities (the “Municipalities”),
                          provided, that, such Plan Support Agreements may not
                          be amended in any manner that affects the Debtors’
                          aggregate liability to the Municipalities without the
                          consent of the Ad Hoc Subrogation Group.
                          Voting: [TBD]

Class 3A: Individual      Classification:     Holders (“Individual Wildfire              $[⚫] up       100%,
Wildfire Claims           Claimants”) of Wildfire Claims other than Subrogation       front and up   subject to
                          Claims and Municipal Claims (“Individual Wildfire                to a      the Trust
                          Claims”).                                                    maximum        Funding
                                                                                         of $[⚫]      Amount
                          Treatment: Individual Wildfire Claims will be
                                                                                        over time
                          channeled to a trust to be established on the Effective
                          Date (the “Settlement Trust”). The Settlement Trust
                          will assume all of the Debtors’ liability with respect to
                          Individual Wildfire Claims, and Individual Wildfire
                          Claimants will be the beneficiaries of the Settlement
                          Trust. The Settlement Trust will be funded as set forth
                          below. The right to assert Individual Wildfire Claims
                          against the Settlement Trust shall be deemed payment
                          in full of all Individual Wildfire Claims. The order
                          confirming the Plan (the “Confirmation Order”) shall
                          provide that all claims shall be released and forever
                          barred and the Individual Wildfire Claimants shall be
                          deemed to have been made whole with respect to the
                          subrogation claims of the members of Class 1A.
                          Voting: Impaired - entitled to vote.

                                          PG&E Corp. Claims

         Claim                       Classification/Treatment/Voting                  Estimated      Estimated
                                                                                       Allowed           %
                                                                                       Claims        Recovery

Class 1B: Other PG&E      Classification: Holders of allowed claims against             [TBD]          100%
Corp. Priority Claims     PG&E Corp. entitled to priority under section 507(a) of
                          the Bankruptcy Code (other than DIP Claims,
                          Administrative Expense Claims and Priority Tax


                                                     4
Case: 19-30088          Doc# 3147-1        Filed: 07/23/19        Entered: 07/23/19 10:56:24             Page 5
                                                   of 22
                           Claims) (the “Other PG&E Corp. Priority Claims”).
                           Treatment: Each holder of an allowed Other PG&E
                           Corp. Priority Claim against PG&E Corp. shall receive,
                           in full and final satisfaction, compromise, settlement,
                           release, and discharge of such allowed Other PG&E
                           Corp. Priority Claim, (i) cash in an amount equal to
                           such allowed claim on the Effective Date or as soon
                           thereafter as is reasonably practicable, or (ii) such other
                           treatment consistent with the provisions of section
                           l129(a)(9) of the Bankruptcy Code.
                           Voting: Unimpaired - deemed to accept.

Class 2B: Other PG&E       Classification: Holders of claims (other than DIP             [TBD]     100%
Corp. Secured Claims       Financing Facility Claims) that are secured by valid,
                           perfected and enforceable liens on property in which
                           PG&E Corp. has an interest or that are subject to setoff
                           pursuant to section 553 of the Bankruptcy Code (the
                           “Other PG&E Corp. Secured Claims”).
                           Treatment: Each holder of an allowed Other PG&E
                           Corp. Secured Claim shall receive, in full and final
                           satisfaction, compromise, settlement, release, and
                           discharge of such allowed Other PG&E Corp. Secured
                           Claim, (i) retention of its Other PG&E Corp. Secured
                           Claim and any properly perfected and valid liens; (ii)
                           payment in full in cash, including the payment of any
                           interest allowed and payable under section 506(b) of
                           the Bankruptcy Code, on the Effective Date or as soon
                           thereafter as is reasonably practicable, or (iii) treatment
                           of such allowed Other PG&E Corp. Secured Claim in
                           any other manner that renders the claim unimpaired,
                           including reinstatement under section 1124(2) of the
                           Bankruptcy Code.
                           Voting: Unimpaired - deemed to accept.

Class 3B: PG&E Corp.       Classification: Holders of claims arising under the           ~ $300    100%
Unsecured Revolving        Second Amended and Restated Credit Agreement,                 million
Credit Facility Claims     dated as of April 27, 2015, by and between PG&E
                           Corp. and Citibank, N.A., as administrative agent (the
                           “PG&E Corp. Unsecured Revolving Credit
                           Agreement”), in the aggregate principal amount of up
                           to $300 million (the “PG&E Corp. Unsecured
                           Revolving Credit Facility Claims”).
                           Treatment: On the Effective Date or as soon thereafter
                           as is reasonably practicable, each holder of an allowed
                           PG&E Corp. Unsecured Revolving Credit Facility
                           Claim shall receive, in full and final satisfaction,
                           compromise, settlement, release, and discharge of such
                           allowed PG&E Corp. Unsecured Revolving Credit
                           Facility Claim, cash in an amount equal to (i) the
                           outstanding principal and accrued and unpaid interest
                           as of the Petition Date under the PG&E Corp.
                           Unsecured Credit Agreement and (ii) accrued and
                           unpaid interest from the Petition Date through the



                                                       5
Case: 19-30088           Doc# 3147-1         Filed: 07/23/19         Entered: 07/23/19 10:56:24     Page 6
                                                     of 22
                         Effective Date at the contract rate, to the extent
                         enforceable under applicable law.
                         Voting: Unimpaired - deemed to accept.

Class 4B: PG&E Corp.     Classification: Holders of claims arising under the           ~ $350    100%
Unsecured Term Loan      Term Loan Agreement, dated as of April 16, 2018, by           million
Claims                   and between PG&E Corp. and Mizuho Bank, Ltd., as
                         administrative agent (the “PG&E Corp. Unsecured
                         Term Loan Credit Agreement”) in the aggregate
                         principal amount of $350 million (the “PG&E Corp.
                         Unsecured Term Loan Claims”).
                         Treatment: On the Effective Date or as soon thereafter
                         as is reasonably practicable, each holder of an allowed
                         PG&E Corp. Unsecured Term Loan Claim shall
                         receive, in full and final satisfaction, compromise,
                         settlement, release, and discharge of such allowed
                         PG&E Corp. Unsecured Term Loan Claim, cash in an
                         amount equal to (i) the outstanding principal and
                         accrued and unpaid interest as of the Petition Date
                         under the PG&E Corp. Unsecured Term Loan Credit
                         Agreement and (ii) accrued and unpaid interest from
                         the Petition Date through the Effective Date at the
                         contract rate, to the extent enforceable under applicable
                         law.
                         Voting: Unimpaired - deemed to accept.

Class 5B: PG&E Corp.     Classification: Holders of general unsecured claims           [TBD]     100%
General Unsecured        (other than Other PG&E Corp. Priority Claims, PG&E
Claims                   Corp. Unsecured Revolving Credit Facility Claims, and
                         PG&E Corp. Unsecured Term Loan Claims) against
                         PG&E Corp. (the “PG&E Corp. General Unsecured
                         Claims”)
                         Treatment: Each holder of an allowed PG&E Corp.
                         General Unsecured Claim shall receive, in full and
                         final satisfaction, compromise, settlement, release, and
                         discharge of such allowed PG&E Corp. General
                         Unsecured Claim, cash in an amount equal to the
                         allowed PG&E Corp. General Unsecured Claim,
                         together with accrued and unpaid interest from the
                         Petition Date through the Effective Date at the
                         applicable contract rate or, in the absence of a contract
                         rate, the federal judgement rate, on the earlier of (i) the
                         Effective Date or as soon thereafter as is reasonably
                         practicable or (ii) as soon as reasonably practicable
                         following the date such PG&E Corp. General
                         Unsecured Claim becomes an allowed PG&E Corp.
                         General Unsecured Claim.
                         Voting: Unimpaired - deemed to accept.

Class 6B: PG&E Corp.     Classification: Claims held by the Utility or any non-        [TBD]     100%
Intercompany Claims      Debtor affiliate of PG&E Corp. against PG&E Corp.
                         (the “PG&E Corp. Intercompany Claims”).




                                                     6
Case: 19-30088         Doc# 3147-1         Filed: 07/23/19          Entered: 07/23/19 10:56:24    Page 7
                                                   of 22
                            Treatment: All allowed PG&E Corp. Intercompany
                            Claims, if any, shall be reinstated, compromised or
                            cancelled at the election of the Debtors (with the
                            consent of the Ad Hoc Subrogation Group, not to be
                            unreasonably withheld), such that the PG&E Corp.
                            Intercompany Claims are treated in a tax-efficient
                            manner.
                            Voting: Unimpaired - not entitled to vote.

Class 8B: PG&E Corp.        Classification: Holders of outstanding common                 N/A       [TBD]%
Common Interests            interests in PG&E Corp. (the “PG&E Corp. Common
                            Interests”).
                            Treatment: Holders of allowed PG&E Corp. Common
                            Interests shall retain ownership of all PG&E Corp.
                            Common Interests, subject to the issuance of New
                            Common Equity pursuant to the Rights Offering and
                            the conversion of the Mandatory Convertible Preferred.
                            Voting: [TBD]

                                                 Utility Claims

         Claim                         Classification/Treatment/Voting                  Estimated   Estimated
                                                                                         Allowed        %
                                                                                         Claims     Recovery

Class 1C: Other Utility     Classification: Holders of allowed claims against the        [TBD]        100%
Priority Claims             Utility entitled to priority under section 507(a) of the
                            Bankruptcy Code (other than DIP Financing Facility
                            Claims, Administrative Expense Claims and Priority
                            Tax Claims) (the “Other Utility Priority Claims”).
                            Treatment: Each holder of an allowed Other Utility
                            Priority Claim shall receive, in full and final
                            satisfaction, compromise, settlement, release, and
                            discharge of such allowed Other Utility Priority Claim,
                            (i) cash in an amount equal to such allowed Other
                            Utility Priority Claim on the Effective Date or as soon
                            as practicable thereafter, or (ii) such other treatment
                            consistent with the provisions of section 1129(a)(9) of
                            the Bankruptcy Code.
                            Voting: Unimpaired - deemed to accept.
                            Classification: Holders of claims (other than DIP
Class 2C: Other Utility                                                                  [TBD]        100%
                            Financing Facility Claims) that are secured by valid,
Secured Claims
                            perfected and enforceable liens on property in which
                            the Utility has an interest or that are subject to setoff
                            pursuant to section 553 of the Bankruptcy Code (the
                            “Other Utility Secured Claims”).

                            Treatment: Each holder of an allowed Other Utility
                            Secured Claim shall receive, in full and final
                            satisfaction, compromise, settlement, release, and
                            discharge of such allowed Other Utility Secured Claim,
                            (i) retention of its Other Utility Secured Claim and any



                                                        7
Case: 19-30088            Doc# 3147-1         Filed: 07/23/19          Entered: 07/23/19 10:56:24       Page 8
                                                      of 22
                           properly perfected and valid liens, (ii) payment in full
                           in cash, including the payment of any interest allowed
                           and payable under section 506(b) of the Bankruptcy
                           Code, on the Effective Date or as soon thereafter as is
                           reasonably practicable, or (iii) treatment of such
                           allowed Other Utility Secured Claim in any other
                           manner that renders the Other Utility Secured Claim
                           unimpaired, including reinstatement under section
                           1124(2) of the Bankruptcy Code.
                           Voting: Unimpaired - deemed to accept.

Class 3C: Utility          Classification: Holders of claims arising under the          ~ $2.885   100%
Unsecured Revolving        Second Amended and Restated Credit Agreement,                 billion
Credit Facility Claims     dated as of April 27, 2015, by and between the Utility
                           and Citibank, N.A., as administrative agent (the
                           “Utility Unsecured Revolving Credit Agreement”), in
                           the aggregate principal amount of up to $3 billion (the
                           “Utility Unsecured Revolving Credit Facility Claims”).
                           Treatment: On the Effective Date or as soon thereafter
                           as is reasonably practicable, each holder of an allowed
                           Utility Unsecured Revolving Credit Facility Claim
                           shall receive, in full and final satisfaction, compromise,
                           settlement, release, and discharge of such allowed
                           Utility Unsecured Revolving Credit Facility Claim,
                           cash in an amount equal to (i) the outstanding principal
                           and accrued and unpaid interest as of the Petition Date
                           under the Utility Unsecured Revolving Credit
                           Agreement and (ii) accrued and unpaid interest from
                           the Petition Date through the Effective Date at the
                           contract rate, to the extent enforceable under applicable
                           law.
                           Voting: Unimpaired - deemed to accept.

Class 4C: Utility          Classification: Holders of claims arising under the          ~ $250     100%
Unsecured Term Loan        Term Loan Credit Agreement, dated as of February 23,         million
Claims                     2018, by and between the Utility and the Bank of
                           Tokyo-Mitsubishi UFJ, Ltd., as administrative agent
                           (the “Utility Unsecured Term Loan Agreement”) in the
                           aggregate principal amount of $250 million (the
                           “Utility Unsecured Term Loan Claims”).
                           Treatment: On the Effective Date or as soon thereafter
                           as is reasonably practicable, each holder of an allowed
                           Utility Unsecured Term Loan Claim shall receive, in
                           full and final satisfaction, compromise, settlement,
                           release, and discharge of such allowed Utility
                           Unsecured Term Loan Claim, cash in an amount equal
                           to (i) the outstanding principal and accrued and unpaid
                           interest as of the Petition Date under the Utility
                           Unsecured Term Loan Agreement and (ii) accrued and
                           unpaid interest from the Petition Date through the
                           Effective Date at the contract rate, to the extent
                           enforceable under applicable law.




                                                      8
Case: 19-30088           Doc# 3147-1        Filed: 07/23/19         Entered: 07/23/19 10:56:24      Page 9
                                                    of 22
                           Voting: Unimpaired - deemed to accept.

Class 5C: Short-Term       Classification: Holders of claims arising under the           ~ $1.75          100%
Utility Unsecured Notes    notes (or the applicable indenture relating thereto) (the     billion
Claims                     “Short-Term Utility Unsecured Notes” and the
                           indentures, the “Short-Term Utility Unsecured Notes
                           Indentures”) maturing on or before December 31, 2022
                           (the “Short-Term Utility Unsecured Notes Claims”),
                           identified in Schedule 1 hereto.5
                           Treatment: On the Effective Date or as soon thereafter
                           as is reasonably practicable, each holder of an allowed
                           Short-Term Utility Unsecured Notes Claim shall
                           receive, in full and final satisfaction, compromise,
                           settlement, release, and discharge of such allowed
                           Short-Term Utility Unsecured Notes Claim, cash in an
                           amount equal to the sum of (i) outstanding principal
                           and accrued and unpaid interest as of the Petition Date
                           at the contract rate under the applicable Short-Term
                           Utility Unsecured Notes or Short-Term Utility
                           Unsecured Notes Indentures, (ii) accrued and unpaid
                           interest from the Petition Date through the Effective
                           Date at the contract rate under the applicable Short
                           Term Utility Unsecured Notes or Short-Term Utility
                           Unsecured Notes Indentures, to the extent enforceable
                           under applicable law, and (iii) any prepayment
                           premium, makewhole or other similar call protection
                           under the applicable Short-Term Utility Unsecured
                           Notes or Short-Term Utility Unsecured Notes
                           Indentures, to the extent enforceable under applicable
                           law.
                           Voting: Unimpaired – deemed to accept.

Class 6C: Long-Term        Classification: Holders of claims arising under any           ~$15.8           100%
Utility Unsecured Notes    notes (or the applicable indenture relating thereto) (the     billion
Claims                     “Long-Term Utility Unsecured Notes” and the
                           indentures, the “Long-Term Utility Unsecured Notes
                           Indentures”) maturing on or after January 1, 2023 (the
                           “Long-Term Utility Unsecured Notes Claims”),
                           identified in Schedule 2 hereto.6
                           Treatment: On the Effective Date, the Long-Term
                           Utility Unsecured Notes will be reinstated (including
                           any accrued and unpaid interest from the Petition Date
                           through the Effective Date at the contract rate under the
                           applicable Long-Term Utility Unsecured Notes or
                           Long-Term Utility Unsecured Notes Indentures, to the
                           extent enforceable under applicable law), and the
                           Long-Term Utility Unsecured Notes Claims will be
                           unimpaired in accordance with section 1124(2) of the


5
        If required, the Plan will provide subclasses for claims arising from each separate issuance of the Short-
        Term Utility Unsecured Notes.
6
        If required, the Plan will provide subclasses for claims arising from each separate issuance of the Long-
        Term Utility Unsecured Notes.


                                                      9
Case: 19-30088        Doc# 3147-1          Filed: 07/23/19          Entered: 07/23/19 10:56:24             Page 10
                                                    of 22
                            Bankruptcy Code.
                            Voting: Unimpaired – deemed to accept.

Class 7C: Utility           Classification: Holders of claims arising under the         $863     100%
Pollution Control Bond      Pollution Control Bonds issued by the California           million
Claims                      Pollution Control Financing Authority and the
                            California Infrastructure and Economic Development
                            Bank (the “Utility Pollution Control Bonds”) and
                            related reimbursement obligations from certain letter of
                            credit facilities in the aggregate outstanding principal
                            amount of $863 million (the “Utility Pollution Control
                            Bonds Claims”).
                            Treatment: On the Effective Date or as soon thereafter
                            as is reasonably practicable, each holder of an allowed
                            Utility Pollution Control Bonds Claim shall receive, in
                            full and final satisfaction, compromise, settlement,
                            release, and discharge of such allowed Utility Pollution
                            Control Bonds Claim, cash in an amount equal to the
                            sum of (i) outstanding principal and accrued and
                            unpaid interest as of the Petition Date at the contract
                            rate under the applicable Utility Pollution Control
                            Bonds and (ii) accrued and unpaid interest from the
                            Petition Date through the Effective Date at the contract
                            rate under the applicable Utility Pollution Control
                            Bonds, to the extent enforceable under applicable law.
                            Voting: Unimpaired – deemed to accept.

Class 8C: Utility           Classification: Claims held by the PG&E Corp. or any       [TBD]     100%
Intercompany Claims         non-Debtor affiliate of PG&E Corp. against the Utility
                            (the “Utility Intercompany Claims”).
                            Treatment: All allowed Utility Intercompany Claims,
                            if any, shall be reinstated, compromised or cancelled at
                            the election of the Debtors (with the consent of the Ad
                            Hoc Subrogation Group, not to be unreasonably
                            withheld), such that the Utility Intercompany Claims
                            are treated in a tax-efficient manner.
                            Voting: Unimpaired - not entitled to vote.

Class 9C: Other Utility     Classification: Holders of general unsecured claims        [TBD]     100%
General Unsecured           (other than Other Utility Priority Claims, Utility
Claims                      Unsecured Revolving Credit Facility Claims, Utility
                            Unsecured Term Loan Claims, Short-Term Utility
                            Unsecured Notes Claims, Long-Term Utility
                            Unsecured Notes Claims, Wildfire Claims, and Utility
                            Workers’ Compensation Claims) against the Utility
                            (the “Other Utility General Unsecured Claims”).
                            Treatment: Each holder of an allowed Other Utility
                            General Unsecured Claim shall receive, in full and
                            final satisfaction, compromise, settlement, release, and
                            discharge of such allowed Other Utility General
                            Unsecured Claim, cash in an amount equal to the
                            allowed Other Utility General Unsecured Claim,



                                                      10
Case: 19-30088            Doc# 3147-1       Filed: 07/23/19         Entered: 07/23/19 10:56:24    Page 11
                                                     of 22
                          together with accrued and unpaid interest from the
                          Petition Date through the Effective Date at the
                          applicable contract rate or, in the absence of a contract
                          rate, the federal judgement rate, on the earlier of (i) the
                          Effective Date or as soon thereafter as is reasonably
                          practicable or (ii) the date such Other Utility General
                          Unsecured Claim becomes an allowed Other Utility
                          General Unsecured Claim, or as soon thereafter as is
                          reasonably practicable.
                          Voting: Unimpaired - deemed to accept.

Class 10C: Utility        Classification: Holders of claims against the Utility by       [TBD]          100%
Workers’ Compensation     employees of the Utility for the payment of workers’
Claims                    compensation benefits under applicable law (the
                          “Utility Workers’ Compensation Claims”).
                          Treatment: Each allowed Utility Workers’
                          Compensation Claim shall be satisfied in full in the
                          ordinary course of business at such time and in such
                          manner as the Utility is obligated to satisfy such Utility
                          Workers’ Compensation Claim under applicable law.
                          Voting: Unimpaired - deemed to accept.

Class 11C: Utility        Classification: Holders of outstanding preferred                $258          100%
Preferred Interests       interests in the Utility (the “Utility Preferred Interests”)   million
                          Treatment: Holders of allowed Utility Preferred
                          Interests shall retain ownership of all Utility Preferred
                          Interests in the Reorganized Utility (including any
                          associated liquidation preference). Accrued but unpaid
                          dividends as of the Effective Date shall be paid in cash.
                          Voting: Unimpaired - deemed to accept.

Class 12C: Utility        Classification: PG&E Corp. as holder of all                     N/A           100%
Common Interests          outstanding common interests in the Utility (the
                          “Utility Common Interests”).
                          Treatment: Reorganized PG&E Corp., as holder of the
                          Utility Common Interests, shall retain ownership of all
                          Utility Common Interests in the Reorganized Utility.
                          Voting: Unimpaired - deemed to accept.

                                  Chapter 11 Plan Implementation

Estimation Proceeding     In the event that Class 3A (Individual Wildfire Claims) votes to reject the Plan, there
                          will be an estimation proceeding for the limited purpose of determining whether the
                          aggregate amount of Individual Wildfire Claims exceeds $[⚫] billion. In connection
                          with the estimation proceeding the Bankruptcy Court and/or the District Court will
                          estimate the Debtors’ liability on all Individual Wildfire Claims for purposes of
                          confirming the Plan, in accordance with the Bankruptcy Code and applicable law.
                          Such estimation proceeding shall conclude prior to the hearing on Plan confirmation.
                          The estimated amount of the aggregate Individual Wildfire Claims as determined by
                          Bankruptcy Court and/or District Court order is referred to herein as the “Estimated
                          Individual Wildfire Liability.” If Class 3A (Individual Wildfire Claims) rejects the
                          Plan, a condition precedent to confirmation shall be that the Estimated Individual


                                                     11
Case: 19-30088          Doc# 3147-1        Filed: 07/23/19          Entered: 07/23/19 10:56:24            Page 12
                                                    of 22
                           Wildfire Liability does not exceed $[⚫] billion.

Settlement Trust for       The purpose of the Settlement Trust will be to (x) assume liability for all valid
Individual Wildfire        Individual Wildfire Claims and (y) use the Trust Funding Amount to promptly and
Claimants                  fairly compensate Individual Wildfire Claimants by establishing an efficient
                           mechanism to administer, process, settle, resolve, liquidate and pay all valid
                           Individual Wildfire Claims pursuant to the Settlement Trust Distribution Procedures
                           (the “TDP”).
                           The Settlement Trust shall be funded with $[⚫] up front and up to a maximum of
                           $[⚫] over time (each of which may be in cash, Mandatory Convertible Preferred, or a
                           combination thereof) (the “Trust Funding Amount”) for payment to Individual
                           Wildfire Claims as such claims are resolved.
                           An agreement (the “Trust Agreement”) shall establish and set forth the provisions of
                           the Settlement Trust and shall be consistent with the terms attached hereto as Exhibit
                           [⚫], and otherwise in form and substance acceptable to the Ad Hoc Subrogation
                           Group.
                           The Settlement Trust will be administered by three trustees (each such person, a
                           “Trustee”). The Debtors, the Official Committee of Tort Claimants (“Tort Claimants
                           Committee”) and the Ad Hoc Subrogation Group shall each have the right to appoint
                           one trustee, subject to the approval of the Bankruptcy Court in the Confirmation
                           Order. The Confirmation Order shall also appoint a trust advisory committee
                           (“TAC”). The TAC will be a [⚫]-member committee to represent the interests of the
                           holders of the accrued Individual Wildfire Claims. The TAC will initially consist of
                           [⚫].7 The Trustees and the TAC shall have the authority to retain any advisors for the
                           purpose of carrying out their respective duties under the Trust Agreement.

Individual Claims Trust    Simultaneously with entering into the Trust Agreement, the Trustees, the TAC and
Distribution Procedures    the Reorganized Debtors will agree on the terms of, and promptly implement, the
                           TDP, on substantially the same terms as attached hereto as Exhibit [⚫], which terms
                           shall include the following:
                               •    Holders of unliquidated Individual Wildfire Claims that timely file proofs of
                                    claim in the Chapter 11 Cases shall be eligible to file a proof of claim and
                                    supporting documentation with the Settlement Trust.
                               •    The Settlement Trust shall develop and adopt (with the consent of the
                                    Reorganized Debtors and the TAC) an expeditious process to liquidate and
                                    pay valid Individual Wildfire Claims submitted to the Settlement Trust,
                                    including, but not limited to, by reference to a damages matrix.
                               •    If, following processing, the Settlement Trust establishes a liquidated value
                                    for any Individual Wildfire Claim submitted to the Settlement Trust, it shall
                                    tender to the claimant an offer of payment of the aforementioned determined
                                    value, together with a form of release adopted by the Settlement Trust with
                                    the consent of the Reorganized Debtors and the TAC. The form of release
                                    shall include (but not be limited to) a full release of Wildfire Claims against
                                    the Debtors, Reorganized Debtors, and the Settlement Trust, and an
                                    acknowledgement that the claimant shall be deemed to have been made
                                    whole with respect to the subrogation claims of the members of Class 1A. If
                                    the claimant accepts the offer of payment and returns the release forms

7
        [Subject to further discussions, it is expected that the TAC shall be comprised of the members of the Tort
        Claimants Committee (or a subset thereof)]


                                                     12
Case: 19-30088         Doc# 3147-1         Filed: 07/23/19        Entered: 07/23/19 10:56:24               Page 13
                                                    of 22
                                   properly executed, the claim shall be paid as soon as practicable and
                                   pursuant to a regular payment schedule to be developed by the Settlement
                                   Trust with the consent of the Reorganized Debtors and the TAC.
                               •   The Settlement Trust, with the consent of the Reorganized Debtors and the
                                   TAC, shall institute binding and non-binding arbitration procedures for
                                   resolving disputes concerning (a) the Settlement Trust’s denial of a claim
                                   and/or (b) the liquidated value of a claim.
                               •   Individual Wildfire Claimants may elect binding or non-binding arbitration
                                   after receiving a denial or offer from the Settlement Trust. A claimant who
                                   submits to binding arbitration, or non-binding arbitration and accepts the
                                   arbitral award, will receive payment in the same manner as a claimant who
                                   accepts the Settlement Trust’s original offer.
                               •   Individual Wildfire Claimants who elect non-binding arbitration and then
                                   reject their arbitral awards retain the right to have their claim liquidated
                                   through the tort system. The Settlement Trust shall defend the claim, and
                                   the Reorganized Debtors shall have the right to assume responsibility for the
                                   defense of the lawsuit. Individual Wildfire Claimants shall be eligible for
                                   payment of a final judgment for monetary damages obtained in the tort
                                   system from the Settlement Trust.

Channeling Injunction     The Settlement Trust shall be the sole source of recovery for Individual Wildfire
                          Claimants against the Debtors. The Plan and Confirmation Order shall channel all
                          Wildfire Claims held by Individual Wildfire Claimants against the Debtors to the
                          Settlement Trust for payment, and shall bar and enjoin Individual Wildfire Claimants
                          from seeking to recover on account of their Wildfire Claims against the Reorganized
                          Debtors or any assets of the Reorganized Debtors (the “Channeling Injunction”).

California Wildfire       On the Effective Date, the Reorganized Debtors shall contribute $5.0 billion to the
Insurance Fund            California Wildfire Insurance Fund.

Sources of Plan Funding   Distributions under the Plan shall be funded through a combination of the following
                          sources: (a) the issuance of the Mandatory Convertible Preferred, (b) the Debtors’
                          cash on hand at emergence, (c) insurance proceeds, (d) $5.2 billion of additional
                          Reorganized PG&E Corp. debt, $4.3 billion of additional Reorganized Utility debt,
                          and $0.2 billion of additional Reorganized Utility Preferred Interests, each to be
                          raised in the capital markets, and (e) an optional new money equity investment of up
                          to $[⚫] billion via the Rights Offering (as defined below) if sufficient holders of
                          PG&E Corp. Common Interests timely agree to support the Plan as set forth below.
                          If holders of PG&E Corp. Common Interests decline to participate in the Rights
                          Offering the Ad Hoc Subrogation Group is confident it will either (a) find other
                          parties willing to participate in the Rights Offering, including existing stakeholders
                          and/or outside parties, or (b) eliminate the need for further capital through additional
                          sources of funding.

Mandatory Convertible     On the Effective Date, PG&E Corp. shall issue $14.2 billion of Mandatory
Preferred                 Convertible Preferred to holders of Subrogation Claims. 8
                          The Mandatory Convertible Preferred shall have ten (10) mandatory conversion


8
        The issuance of Mandatory Convertible Preferred may be increased if the Settlement Trust is funded (at
        least in part) with Mandatory Convertible Preferred.


                                                    13
Case: 19-30088          Doc# 3147-1       Filed: 07/23/19         Entered: 07/23/19 10:56:24              Page 14
                                                   of 22
                    periods, each occurring on the first Business Day after:
                        •    The three (3) month anniversary of the Effective Date;
                        •    The six (6) month anniversary of the Effective Date;
                        •    The nine (9) month anniversary of the Effective Date;
                        •    The twelve (12) month anniversary of the Effective Date;
                        •    The fifteen (15) month anniversary of the Effective Date;
                        •    The eighteen (18) month anniversary of the Effective Date;
                        •    The twenty-one (21) month anniversary of the Effective Date;
                        •    The twenty-four (24) month anniversary of the Effective Date
                        •    The twenty-seven (27) month anniversary of the Effective Date
                        •    The thirty (30) month anniversary of the Effective Date (collectively, the
                             “Conversion Dates”).
                    One-tenth (1/10th) of the total issued Mandatory Convertible Preferred (plus all
                    accrued dividends outstanding as of each Conversion Date) shall mandatorily convert
                    into New Common Equity on each of the Conversation Dates as set forth below:
                        •    On each of the first and second Conversion Dates, one-tenth (1/10th) of the
                             total issued Mandatory Convertible Preferred (plus all accrued dividends
                             outstanding through the applicable Conversion Date) shall convert into New
                             Common Equity at the New Equity Capital Issuance Value (defined below).
                        •    On each of the final eight Conversion Dates, one-tenth (1/10th) of the total
                             issued Mandatory Convertible Preferred (plus all accrued dividends
                             outstanding through the applicable Conversion Date) shall convert into New
                             Common Equity at a 15% discount to the trailing 20 New York Stock
                             Exchange trading day volume weighted average price of the New Common
                             Equity at such time.
                    Following the second Conversion Date, holders of Mandatory Convertible Preferred
                    shall have the option (commencing 20 New York Stock Exchange trading days after
                    the prior Conversion Date and prior to the next Conversion Date) to convert the
                    amount of Mandatory Convertible Preferred that will mandatorily convert at the next
                    Conversion Date at a 15% discount to the trailing 20 New York Stock Exchange
                    trading day volume weighted average price of the New Common Equity at such time.
                    For the avoidance of doubt, following the final Conversion Date, all Mandatory
                    Convertible Preferred shall have been converted into New Common Equity.
                    Mandatory Convertible Preferred shall accrue a quarterly dividend which shall be
                    paid in kind at a 8.0% annual rate.
                    The Mandatory Convertible Preferred shall be registered and/or issued pursuant to
                    section 1145 of the Bankruptcy Code (as determined by the Ad Hoc Subrogation
                    Group) and tradeable within a timeline consistent with any required regulatory
                    approvals.

Rights Offering     Subject to the condition described in the following paragraph, the holders of PG&E
                    Corp. Common Interests shall have the exclusive opportunity to participate in the
                    recapitalization of the Debtors via a rights offering for up to $[⚫] billion of New
                    Common Equity (the “Rights Offering”), based on a fixed reorganized equity value of
                    $[⚫] billion (the “New Equity Capital Issuance Value”).



                                              14
Case: 19-30088    Doc# 3147-1       Filed: 07/23/19         Entered: 07/23/19 10:56:24           Page 15
                                             of 22
                          If holders of at least 66% of the PG&E Corp. Common Interests decide to participate
                          and support confirmation of the Plan described herein by signing a plan support
                          agreement (in form and substance acceptable to the Ad Hoc Subrogation Group) no
                          later than September 30, 2019, the Rights Offering shall be open to all holders of
                          existing PG&E Corp. Common Interests. If there is a group of equity holders that is
                          willing, and has the ability, to commit to and fund the purchase of the New Common
                          Equity offered through the Rights Offering (as determined by the Ad Hoc
                          Subrogation Group), that group may be offered the opportunity to backstop the Rights
                          Offering. Backstop parties for the Rights Offering shall receive a backstop fee of
                          3.0%, paid in New Common Equity.
                          If equity holders holding sufficient existing PG&E Corp. Common Interests fail to
                          timely support confirmation of the Plan, the right to participate in, and backstop, the
                          Rights Offering shall be rescinded (or reallocated in the discretion of the Ad Hoc
                          Subrogation Group) and additional sources of funding may be pursued to the extent
                          required under the plan.

                                               Other Terms

Wildfire Safety Program   The Reorganized Debtors shall adopt a wildfire safety program in amount and scope
                          acceptable to the Ad Hoc Subrogation Group (in consultation with subject matter
                          experts and stakeholders) (the “Wildfire Safety Program”) that prioritizes investment
                          in fire mitigation and loss containment for residents in high risk wildfire areas, and
                          executive compensation shall be appropriately linked to the Wildfire Safety Program.

Regulatory Approval       Prior to the Effective Date, and the extent necessary, the Debtors shall obtain all
                          necessary regulatory approvals needed to effectuate the Restructuring, including, any
                          necessary antitrust approvals and approvals provided by the Federal Energy
                          Regulatory Commission, the California Public Utilities Commission, and the Nuclear
                          Regulatory Commission.

Releases and              The Plan shall provide customary releases (including third party releases to the extent
Exculpation               permitted under applicable law) and exculpation provisions, in each case, to the
                          fullest extent permitted by law and effective as of the Effective Date, for the benefit
                          of the Debtors, the reorganized Debtors, the Ad Hoc Subrogation Group and its
                          members, any official committees appointed in the Chapter 11 Cases and their
                          members, and such entities’ respective current and former affiliates, and such entities’
                          and their current and former affiliates’ current and former directors, managers,
                          officers, equity holders (regardless of whether such interests are held directly or
                          indirectly), predecessors, successors and assigns, subsidiaries, and each of their
                          respective current and former equity holders, officers, directors, managers, principals,
                          members, employees, agents, managed accounts or funds, management companies,
                          fund advisors, advisory board members, financial advisors, partners, attorneys,
                          accountants, investment bankers, consultants, representatives, and other
                          professionals, each in their capacity as such.
                          The releases shall include (but not be limited to) a full release of Wildfire Claims
                          against the Debtors and Reorganized Debtors, and any claims against the members of
                          Class 1A alleging that the claimant has not been made whole by consummation of the
                          Plan.

Corporate Governance      Upon the Effective Date and until the first Business Day after the thirty (30) month
                          anniversary of the Effective Date (“Initial Term”), the board of directors (the “New
                          PG&E Corp. Board”) of the Reorganized Debtors shall consist of 9 members. The
                          Chief Executive Officer of the Reorganized Debtors shall serve on the New PG&E



                                                    15
Case: 19-30088         Doc# 3147-1        Filed: 07/23/19         Entered: 07/23/19 10:56:24              Page 16
                                                   of 22
                          Corp. Board. The remaining directors of the New PG&E Corp. Board shall be
                          appointed on the Effective Date and the Ad Hoc Subrogation Group shall work with
                          IBEW Local 1245, TURN (on behalf of the ratepayers), and the Tort Claimants
                          Committee to develop an appropriate board composition.
                          To the extent a vacancy arises on the New PG&E Corp. Board during the Initial
                          Term, the remaining members of the New PG&E Corp. Board shall designate a
                          replacement director to serve out the remainder of the Initial Term. Following the
                          Initial Term, members of the board of directors of Reorganized Debtors shall be
                          elected annually.
                          The board of directors of the Reorganized Utility (the “New Utility Board” and
                          together with the New PG&E Corp. Board, the “New Boards”) will consist of the
                          same nine (9) members of the New PG&E Corp. Board. The chairperson of the New
                          PG&E Corp. Board shall not be the chairperson of the New Utility Board.

Utility Rates to          The Plan shall be rate-neutral to end-market consumers in California on a net basis.
Consumers

Key Employee Matters      The Reorganized Debtors shall negotiate with the International Brotherhood of
                          Electrical Workers (“IBEW”) and Local Union No. 1245 of the International
                          Brotherhood of Electrical Workers (“Local 1245”) with respect to extending the two
                          (2) Collective Bargaining Agreements currently in place between Pacific Gas &
                          Electric Company and Local 1245 (the IBEW Physical Agreement and the IBEW
                          Clerical Agreement, collectively the “IBEW CBAs”) with such negotiations to
                          emphasize the Reorganized Debtors’ and Local 1245’s commitment to maintaining a
                          spirit of cooperation between labor and management.

Other Employee Matters    Compensation-related agreements between and of the Debtors and any directors,
                          officers and employees of the Debtors existing as of the Effective Date, including any
                          indemnification and severance obligations, short term incentive plan and other
                          incentive plans, with the exception of the revisions set forth herein, existing as of the
                          Effective Date, shall be assumed by the Reorganized Debtors.
                          The New Boards shall revise the long term incentive compensation programs of the
                          Reorganized Debtors by increasing the proportion of LTIP awards subject to
                          performance-based vesting criteria. Performance criteria for LTIP awards will be
                          modified by increasing/implementing performance weightings that are based on
                          achievement of public safety, infrastructure hardening and other related strategic long
                          term objectives consistent with the Wildfire Safety Program.

Pension Matters           Upon the Effective Date, the Reorganized Debtors shall assume and continue to
                          maintain the PG&E Retirement Plan under its current terms, except to the extent any
                          amendment is required by law, and shall make any and all contributions necessary to
                          satisfy the minimum funding requirements under ERISA Section 302 and Internal
                          Revenue Code Section 430.

Executory Contracts and   All executory contracts and unexpired leases not expressly listed for rejection on an
Unexpired Leases          exhibit to the Plan, or previously assumed or rejected by the Debtors pursuant to an
                          order of the Bankruptcy Court shall be deemed assumed as of the Effective Date.
                          The Debtors or Reorganized Debtors, as applicable, may later, amend, modify, or
                          supplement the list of assumed executory contracts an unexpired leases and the
                          schedules of executory contracts an unexpired leases with respect to the Debtors or
                          Reorganized Debtors, as applicable, at any time, through and including 45 days after
                          the Effective Date.




                                                    16
Case: 19-30088         Doc# 3147-1        Filed: 07/23/19         Entered: 07/23/19 10:56:24               Page 17
                                                   of 22
Renewable Energy          Notwithstanding anything to the contrary in this Term Sheet, the Debtors and
Power Purchase            Reorganized Debtors, as applicable, shall not reject any renewable energy power
Agreements                purchase agreement.

Tax Matters               The Debtors and the Ad Hoc Subrogation Group will work together in good faith and
                          will use commercially reasonable efforts to structure and implement the Restructuring
                          in a tax efficient and cost-effective manner for the Reorganized Debtors and creditors.
                          Post-Effective Date ownership of PG&E Corp. shall be structured to maximize the
                          usage of go-forward tax attributes to the extent consistent with the Plan.

Limitations on            Following the Effective Date, and until the thirty (30) month anniversary of the
Additional Debt           Effective Date, the Reorganized Debtors shall be subject to limitations on (a)
Incurrences and           borrowing funded debt in excess of $[⚫] that would have priority of payment over
Dividends on Common       any non-converted Mandatory Convertible Preferred, other than to refinance funded
Equity                    debt outstanding as of the Effective Date, and (b) issuing dividends on account of
                          New Common Equity.

Conditions Precedent to   The occurrence of the Effective Date shall be subject to the following conditions
Emergence                 precedent; provided that any condition could be waived with the consent of the Ad
                          Hoc Subrogation Group:
                          • In the event that Class 3A votes to reject the Plan, the Estimated Individual
                            Wildfire Liability shall not exceed $[⚫] billion.
                          • The Confirmation Order shall have been entered by the Court in form and
                            substance acceptable to the Ad Hoc Subrogation Group, be in full force and effect
                            and not be subject to any stay or injunction and shall have become a final order.
                          • All definitive documents relating to the Plan shall be in form and substance
                            acceptable to the Ad Hoc Subrogation Group.
                          • The Settlement Trust shall have been established, the Trustees shall have been
                            appointed, and the TAC shall be constituted, each in accordance with the terms
                            provided herein.
                          • The Utility retains debt capacity of 47% of its rate base, and PG&E Corp. shall
                            have sufficient debt capacity to consummate the Plan based on existing rating
                            agency guidance on Investment Grade parameters.
                          • Conclusion of the Utility’s 2020 general rate case and 2019 cost of capital
                            proceeding before the CPUC satisfactory to the Ad Hoc Subrogation Group, or a
                            mutually agreed deferral.
                          • CPUC approval, including issuance of a financing order, of the overall financing
                            structure, including issuance of new securities under the Plan, if required.
                          • No final, unappealable order has been entered by any court of competent
                            jurisdiction that determines whether or not (or the extent to which) the Debtors’
                            are liable for causing the 2017 Tubbs Fire.
                          • No occurrence of an additional wildfire or series of wildfires prior to the Effective
                            Date that, in the aggregate, is reasonably estimated by the Ad Hoc Subrogation
                            Group in good faith to result in more than $[⚫] of post-petition claims against the
                            Reorganized Debtors.
                          • All actions, documents, certificates and agreements necessary or appropriate to
                            implement the Plan shall have been effected or executed or deemed executed and
                            delivered, as the case may be, to the required parties and, to the extent required,



                                                    17
Case: 19-30088        Doc# 3147-1         Filed: 07/23/19        Entered: 07/23/19 10:56:24              Page 18
                                                   of 22
                      filed with the applicable governmental units in accordance with applicable laws.
                   • All authorizations, consents, regulatory approvals, rulings or documents that are
                     necessary or appropriate to implement and effectuate the Plan shall have been
                     received.
                   • Following the Effective Date, the Reorganized Debtors will be eligible to access
                     funds provided by the California Wildfire Insurance Fund.
                   • Following the Effective Date, the common stock of PG&E Corporation will
                     continue to be traded on the New York Stock Exchange, or an equivalent major
                     stock exchange satisfactory to the Ad Hoc Subrogation Group.




                                            18
Case: 19-30088   Doc# 3147-1      Filed: 07/23/19        Entered: 07/23/19 10:56:24              Page 19
                                           of 22
                                         Schedule 1

                             Short-Term Utility Unsecured Notes

   1. $550 million principal amount of 3.50% senior notes due October 1, 2020

   2. $250 million principal amount of 3.50% senior notes due October 1, 2020

   3. $300 million principal amount of 4.25% senior notes due May 15, 2021

   4. $250 million principal amount of 3.25% senior notes due September 15, 2021

   5. $400 million principal amount of 2.45% senior notes due August 15, 2022




                                             19
Case: 19-30088    Doc# 3147-1      Filed: 07/23/19    Entered: 07/23/19 10:56:24   Page 20
                                            of 22
                                          Schedule 2

                              Long-Term Utility Unsecured Notes

   1. $3,000 million principal amount of 6.05% senior notes due March 1, 2034

   2. $700 million principal amount of 5.80% senior notes due March 1, 2037

   3. $400 million principal amount of 6.35% senior notes due February 15, 2038

   4. $550 million principal amount of 6.25% senior notes due March 1, 2039

   5. $550 million principal amount of 5.40% senior notes due January 15, 2040

   6. $250 million principal amount of 5.80% senior notes due March 1, 2037

   7. $250 million principal amount of 5.40% senior notes due January 15, 2040

   8. $250 million principal amount of 4.50% senior notes due December 15, 2041

   9. $400 million principal amount of 4.45% senior notes due April 15, 2042

   10. $350 million principal amount of 3. 75% senior notes due August 15, 2042

   11. $375 million principal amount of 3.25% senior notes due June 15, 2023

   12. $375 million principal amount of 4.60% senior notes due June 15. 2043

   13. $300 million principal amount of 3.85% senior notes due November 15, 2023

   14. $500 million principal amount of 5.125% senior notes due November 15, 2043

   15. $450 million principal amount of 3. 75% senior notes due February 15, 2024

   16. $450 million principal amount of 4. 75% senior notes due February 15, 2044

   17. $350 million principal amount of 3.40% senior notes due August 15, 2024

   18. $225 million principal amount of 4. 75% senior notes due February 15, 2044

   19. $500 million principal amount of 4.30% senior notes due March 15, 2045

   20. $400 million principal amount of 3.50% senior notes due June 15, 2025

   21. $100 million principal amount of 4.30% senior notes due March 15, 2045

   22. $200 million principal amount of 3.50% senior notes due June 15, 2025

   23. $450 million principal amount of 4.25% senior notes due March 15, 2046



                                              20
Case: 19-30088     Doc# 3147-1      Filed: 07/23/19    Entered: 07/23/19 10:56:24   Page 21
                                             of 22
   24. $600 million principal amount of 2.95% senior notes due March 1, 2026

   25. $400 million principal amount of 4.00% senior notes due December 1, 2046

   26. $400 million principal amount of 3.30% senior notes due March 15, 2027

   27. $200 million principal amount of 4.00% senior notes due December 1, 2046

   28. $1,150 million principal amount of 3.30% senior notes due December 1, 2027

   29. $850 million principal amount of 3.95% of senior notes due 204 7

   30. $500 million principal amount of 4.25% senior notes due 2023

   31. $300 million principal amount of 4.65% senior notes due 2028




                                              21
Case: 19-30088     Doc# 3147-1      Filed: 07/23/19    Entered: 07/23/19 10:56:24   Page 22
                                             of 22
